﻿Mr. President, the excellent relations which unite our two countries, the Federal Republic of Germany and the Republic of Senegal, are the reason for our pleasure in seeing you assume the lofty post of President of the thirty-fifth session of the General Assembly. I should like to congratulate you on behalf of my country and Government.
103.	I should also like to take this opportunity to pay a well-deserved tribute to your predecessor, Mr. Salim of the United Republic of Tanzania. The competence, intelligence and wisdom he demonstrated throughout the many sessions which were held during the year under his presidency did particular honour to the African continent.
104.	I should like also to discharge another duty, that of expressing gratitude to the Secretary-General, Mr. Kurt Waldheim. Senegal, through me, would like to thank him in particular for the efforts that he made to free our compatriot, Warrant Officer Papa Coly Sarr, who was unjustly detained by the Israeli Government when that Senegalese soldier was taking part, courageously and with self-sacrifice, in the peace-keeping operation in the Middle East. The attitude of Mr. Waldheim and his colleagues throughout this affair, which we mentioned here last year, was further proof that law and justice, coupled with patient persistence in matters of principle, always finally triumph over incomprehension and intolerance.
105.	My delegation also welcomes the membership of a new State in the Organization, Saint Vincent and the Grenadines. My Government would like to assure that State of its entire willingness to co-operate with it.
106.	This is another opportunity for Senegal to welcome the presence of Zimbabwe, a multiracial State, in our midst. The birth of that State is a victory for the people of Zimbabwe, but also for the United Nations as well. Accordingly this historic event should provide an example in the resolution of the difficult problems of southern Africa which continue to be of concern to us.
107.	A year ago, from this very rostrum, I voiced the great hopes of the international community in a perturbed and uncertain world. The past year has been rich in events. Poverty has continually beset the great majority of the populations of the world, those of the countries of the third world. Even the rich countries were not spared the disruptive phenomena: political instability, unemployment, inflation, recession and sometimes even stagnation.
108.	Pockets of tension have been created here and there, seriously threatening international peace and security.
109.	These, in sum, are the fears that we feel in the face of the succession and exacerbation of all kinds of imbalances to which the community of men has been more and more subjected.
110.	That is why we would draw the attention of the international community to the important responsibility incumbent upon us to establish the conditions necessary for the full attainment of economic, social and cultural rights of man and peoples, as an essential means of ensuring to each individual the effective enjoyment of civil and political rights and fundamental freedoms, so that an era of peace, happiness and solidarity can be ushered into the world.
111.	Considerable efforts are made along these lines each year, notwithstanding all kinds of obstacles and constraints, notwithstanding ideological confrontations and struggles for influence, because in the final analysis the salvation of humanity, as we understand it, is in the hands of the nations we represent in the Assembly.
112.	My country, Senegal, has always attached particular importance to the establishment among these nations of a climate of peace and a network of abiding solidarity, without which no viable solution can be found to the complex and grave problems which are confronting the world today.
113.	Our foremost concern in this respect is the situation still prevailing in southern Africa, and in particular in Namibia and South Africa. The South African Government, supported materially, financially and militarily by certain industrialized States, continues to disregard with impunity the recommendations of the Organization.
114.	Thus, three and a half years after the adoption of the settlement plan which was to conduct Namibia to independence, the South African Government, through manoeuvres, the motives and aims of which are obvious, is trying to promote the establishment of institutions and bodies designed to lead to an "internal" settlement, as if the edifying example of Zimbabwe had not provided a lesson for those who want to turn their backs on history.
115.	It is not enough for it to proclaim its willingness to implement the settlement plan of the United Nations, and to demand at the same time the impartiality of neighbouring States, suggesting the creation of a demilitarized zone between them, because at the same time the South African Government is continuing its raids against those States, in particular against the fraternal people of Angola, under the pretext of the right of hot pursuit from Namibia, which has been illegally occupied.
116.	Senegal considers that the settlement plan constitutes the only valid and viable approach to finding a final solution to the question of Namibia. In this respect, the independence of Zimbabwe is once again of very particular importance. President Leopold Sedar Senghor said of this:
"This independence proved to the international community that the African peoples were rebelling against bondage. It showed that the law of the minority cannot be imposed indefinitely on a people determined to recover its freedom. Finally, it showed that peoples retain deep in their ancestral memory a capacity for resistance which foils the calculations of the most able politicians."
117.	That is why there is no doubt that the present manoeuvres by South Africa will never break down the determination of SWAPO, under the guidance of our brother Sam Nujoma, to conduct its people to independence.
118.	It is fitting to pay a tribute once more to the Secretary-General for the efforts that he tirelessly exerts with a view to the implementation of the United Nations settlement plan.
119.	South Africa, in its letter dated 29 August 1980, questioned the impartiality of the Secretary-General, attributing to him the responsibility for the delay in the implementation of the plan. Obviously these accusations are diversionary tactics of the type South Africa has accustomed us to. Has it not once again shown its inclination to hold up the implementation of the settlement plan of the United Nations, by deciding to organize elections in Namibia next month to choose authorities at the second administrative level who will be responsible for the administration of tribal affairs?
120.	It will be remembered that on 8 December 1978 South Africa organized elections on the same conditions, which produced an assembly which was contested and then, in July 1980, the constitution of a Council of Ministers, which was also challenged.
121.	The acts committed by South Africa in Namibia look strangely like those incessantly perpetrated by the Israeli Government in the occupied Arab territories and in Jerusalem. The countries in the contact group, for their part, which have made an effort and taken initiatives which no one can deny, should actively support the Secretary-General in this decisive phase of the evolution of the Namibian question. Accordingly, the Assembly should reaffirm its resolve to put an end to the shady doings of the South African Government in Namibia.
122.	The Security Council, in drawing up the settlement plan, omitted or ignored the United Nations Council for Namibia, which the General Assembly recognized as having full responsibility for administering Namibia. That gap should be filled. The implementation of Security Council resolution 435 (1978) remains the basis of an acceptable solution of this problem.
123.	The policy of apartheid and racial discrimination of the South African Government is for my country another cause of disquiet. It has given rise to the general condemnation of the international community. In addition, the segregation to which the black population of South Africa has fallen victim because it is based on racial and cultural prejudice is a deep-seated insult to the conscience of mankind.
124.	When we underscore the right of the people of South Africa to exercise their right to self-determination, we are not invoking any racial or ethnic considerations. The law of the majority should prevail within a multiracial society, mobilized, as in Zimbabwe, to ensure its happiness in solidarity and unity.
125.	Senegal, which has never stinted its support to the liberation movements, ANC and PAC, considers that there will never be peace in this world as long as the racist minority continues to deny the majority its fundamental right to a life of dignity and freedom. Together we shall pursue our common effort along these lines.
126.	In regard to Western Sahara, at the seventeenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Freetown last July, my country advocated the establishment of a dynamic African compromise among all parties to the conflict in order to put an end to it, in the obvious interest of all peoples of that particular region and the African continent in general.
127.	The Ad Hoc Committee of the OAU, after the meeting held in September 1980 in Freetown, submitted a new proposal in the obvious interest of our entire continent. That is why my country considers that the OAU should continue to study the case without hindrance of any kind and protected from any initiative that might compromise the present position, which gives cause for some optimism.
128.	Regarding the Comorian island of Mayotte, our country will continue to encourage the parties concerned to engage in continuous dialogue in accordance with resolution 34/69 especially as the parties concerned, the French Republic and the Islamic Federal Republic of the Comoros, have never rejected the procedure of a trusting and fruitful dialogue.
129.	If we mention the question of Chad briefly, it is to emphasize the fact that it is time for us to act together in the spirit of the resolution and recommendations of the OAU to assist the fraternal people of Chad—without any desire to interfere in its internal affairs—to find a way out of the tragic situation from which it has been suffering for six months without any immediate hope of an end to that heart-rending conflict.
130.	The Lagos agreement, signed by the 11 parties to the conflict in August 1979, seemed to open the way to peace and national reconstruction for the people of Chad. If the present situation continues, it will be opportune to implement the recommendation of the OAU, to call, in specified conditions, on United Nations forces, composed solely of African blue berets, to ensure the return of peace to that country and the implementation of the provisions of the Lagos agreement. The need for that action, which was envisaged at the seventeenth ordinary session of the Assembly of the OAU, seems more urgent than ever today.
131.	In concluding my remarks on Africa, I should like on behalf of my country to make an appeal to the international community. In our continent we have recently seen a transposition of the struggles for influence and hegemony which formerly rent Asia asunder to ideological or economic bases.
132.	The international community should concern itself increasingly with respect of the right of peoples to self- determination, to decide freely on their development and the ways that are most likely to lead them to that development, bearing in mind their own history, culture and fundamental characteristics. Thus any attempt to destabilize Africa, through zones or countries, on the basis of different political or ideological options, whether those attempts stem from African countries or non-African countries, should be vehemently condemned, and the States responsible should be denounced.
133.	It is at this price and this price alone that our continent will be able, given its diversity and the complementarity of its potential and riches, to secure its own development, in security, so that we can contribute to international peace and security.
134.	The problem of the Middle East is one of the most serious problems confronting our present-day world. My Government therefore remains convinced that only a just and comprehensive solution of that problem can bring about lasting peace in the region, and the final solution of that question resides essentially in the exercise, by the fraternal people of Palestine, of all its inalienable rights, including its right to establish an independent sovereign State in its own homeland.
135.	Senegal, as the Assembly knows, has always sup-ported General Assembly resolution 181 (II), which foresaw the establishment of two States in Palestine, a Jewish one and an Arab one. The Jewish one has been created and we think it is only fair that the international community should assist in the creation of the Arab State in Palestine. In this respect, the intransigence of Israel makes it responsible for the persistence of tension in that part of the world. Israel not only refuses to evacuate the Arab territories occupied by force in 1967, notwithstanding the many resolutions adopted by the Security Council, the OAU, the General Assembly, the Islamic Conference and the non-aligned movement, but also is increasing the number of its illegal settlements with the same disregard for international law.
136.	As we said at this rostrum during the seventh emergency special session on Palestine, convened on the initiative of Senegal and certain other members of the Assembly, the Palestinian people is a major people, and if any settlement of the question of Palestine is to be viable it must of necessity be reached with the full participation of that people through its legitimate, sole and authentic representative, the PLO, under the guidance of its Chairman, Mr. Yasser Arafat.
137.	Today, the implementation of that right is demanded by more than 100 countries. It would be unrealistic and dangerous to reduce the right of the Palestinian people to create a sovereign State in Palestine to a mere right to administrative autonomy, without any real content, without any true significance. That solution has been irrevocably rejected by the principal parties concerned, in particular the Palestinians themselves.
138.	My delegation considers, therefore, that it is urgent that negotiations be undertaken to settle the Palestinian matter in conformity with the principles contained in the relevant resolutions of the Security Council and the General Assembly. But, and we cannot repeat this too often, the PLO must of necessity be associated in all phases of those negotiations and at all levels.
139.	At the seventh emergency special session, on the question of Palestine, almost all the members of the international community expressed their conviction that the participation of the Palestinian people' was fundamental and essential in all efforts to establish a just settlement of the Middle East conflict.
140.	The problem of the Middle East, as we know, is a complex and delicate one. But Israel must understand that it cannot indefinitely deny on the pretext of preserving the security of the Zionist State the fact of Palestine, the Palestinians' right to self-determination, their right to existence and an independent State in Palestine or, finally, their right of return to their homeland.
141.	The establishment of Jewish settlements in the Arab territories must stop, as must the successive violations of the fourth Geneva Convention and the Universal Declaration of Human Rights.
142.	The City of Jerusalem, the cradle and common patrimony of revealed religions, must preserve its historical and religious nature; this was confirmed once more by the Security Council in its resolution 478 (1980) adopted on 20 August 1980 declaring null and void the unilateral annexation by Israel of the Holy City.
143.	Fortunately, the countries which had their embassies in Jerusalem decided to withdraw them following the adoption of that resolution by the Security Council. It is time for all States in the international community, particularly the big Powers, to adopt a clear stance on this question, assuming their full responsibility to secure immediate and unconditional withdrawal from all occupied Arab and Palestinian territories, including Jerusalem.
144.	It has now been established that the decision of the Israeli Government to annex Jerusalem and to make it the capital of a Hebrew State was a serious violation of international law and an additional reason for the worsening of the conflict in the Middle East. There are 2 billion Moslems and Christians throughout the world who are affected by this decision and who will never accept any illegal, unilateral modification of the status of the Holy City of Jerusalem. In this connection, my country, a member of the Islamic Conference, takes this opportunity to reaffirm its support for the resolutions adopted by the United Nations and for the actions envisaged by the Al Qods Committee, over which His Majesty Hassan II, King of Morocco, presides.
145.	It is along the same lines that we view United Nations peace-keeping operations. Faithful to its commitment to contribute to the maintenance of peace throughout the world, Senegal has always supported the establishment by the United Nations of peace-keeping forces as a practical means for defusing regional conflicts. Accordingly, we have been participating in peace-keeping operations, thus assuming our share of the role incumbent on the international community in this field.
146.	But Senegal cannot accept acts by the Israeli Government which indisputably undermine the credibility of our Organization. We remain particularly concerned by the harassment of UNIFIL by the de facto forces aided by Israel. Those forces have hampered the deployment of UNIFIL and continue to interfere with its activities. The situation thus created has been considerably worsened by the infiltration, in UNIFIL sectors, of armed elements which have been provoking incidents frequently resulting in the loss of human life.
147.	It is appropriate to reaffirm our solidarity with the fraternal people of Lebanon, which, at the price of repeated sacrifices, has conveyed to the world the image of a courageous people determined to face its destiny, weapons in hand. That is why Senegal is devoted to Lebanon's integrity and sovereignty and deplores the attacks and acts of aggression to which it is constantly subjected by troops of Israel and its allies.
148.	In order to facilitate the mission of United Nations troops, Senegal is proposing the establishment of a system of guarantees and immunities for troops placed at the disposal of the United Nations for peace-keeping operations so that they can effectively discharge their mission of peace.
149.	Serious as all those pockets of tension are, we cannot overlook the fact that elsewhere in the world there are situations that may threaten international peace and security.
150.	Regarding Cyprus, it is regrettable to note that, despite good will on both sides, the intercommunal talks, so ardently encouraged, have not led to an agreement that would preserve the interests of the Cypriot communities, Greek and Turkish. Senegal hopes, consequently, that the negotiations which have been advocated between the two communities will yield a just and peaceful solution preserving the unity and sovereignty of Cyprus and its choice of non-alignment.
151.	In Asia, the situation in Kampuchea threatens the peace and stability of the region. We must say, there is no such thing as good or bad foreign intervention. The Kampuchean people must exercise its right to complete independence, without foreign occupation or intervention.
152.	The war now being organized and maintained in Kampuchea must stop so that an end can be put to the various attacks upon the liberties of the Kampuchean people and the sufferings imposed on it. The legal Government of Kampuchea, represented here by Vice-Prime Minister and Minister for Foreign Affairs Mr. Ieng Sary, must continue to enjoy the support of the international community, in accordance with the principles established by the Charter.
153.	The situation in Afghanistan is of concern to the Organization in general, and to the Islamic world in particular. It was the subject of the sixth emergency special session of the General Assembly, in January 1980; it was also taken up at the Islamic Conference at its last two sessions held at Islamabad.
154.	At the thirty-fifth session the General Assembly must discuss the matter again, because the question has once more been included in the agenda at the request of 32 countries, including Senegal itself. Indeed, we believe that not only can no just and lasting solution be found to the Afghan crisis as long as foreign troops remain in that country but also that the prolongation of such occupation is a direct and grave threat to peace and security in the whole region, including, in particular, the neighbouring countries.
155.	It is imperative that our deliberations on this question at the present session yield decisions that will promote a return to peace and tranquillity in an independent and non-aligned Afghanistan. Such a settlement, moreover, could yield a just and lasting peace throughout the region.
156.	Our policy is based essentially on non-alignment— non-alignment which, notwithstanding differing political and social systems, is, without a doubt, a fruitful element in international relations. Therefore, we continue to strive to uphold the purposes of the movement, based on the democratization of international relations and the independence of its members vis-a-vis all military blocs and the transcending of those blocs for the security of all States and for peace, without any "natural" alliances with any bloc or Power. Those are the principles that our country defended and upheld at the Sixth Conference of Heads of State or Government of Non-Aligned Countries. 
157.	While the turn of events has proved our arguments correct and shown the validity of our positions here, the only conclusion we can draw is that duty to the truth and loyalty to principle are the stamp of peoples like my own, which consider non-alignment, in the final analysis, the salvation of young nations and the guarantee of their independence. For security cannot be imposed by force; it can only result from respect for every country's choices and from the commitment of every nation, large or small, to respect the sovereignty of others.
158.	It is acknowledged today, by large and small countries alike, that pockets of crisis lead to violence in the world and that the stockpiling of weapons can at any time give rise to a local explosion that could assume cataclysmic dimensions. That is why my country remains deeply concerned by the question of disarmament and the arms race. The concern which every people has over the problem of its security and its very survival is so great that maintaining peace among peoples must remain for us an abiding priority.
159.	Was not the United Nations created precisely to preserve succeeding generations from the scourge of war? Because the existence in the world of nuclear stockpiles entails the threat of nuclear conflagration, the most urgent task humanity must face today is that of dismantling the hierarchical international order that supports the present military system, replacing it by a security system based upon peaceful coexistence, but also on practical acceptance of the sovereign equality of all nations.
160.	The present proliferation of nuclear know-how may have allayed some concern through a balance of terror, but impulsive or irrational behaviour, in the presence of sudden serious tension, could at any time trigger a nuclear war.
161.	Senegal had occasion to hail the initiative which led to the tenth special session of the General Assembly, devoted to disarmament. We must note, however, that the resultant Programme of Action for nuclear disarmament, which proceeded from the concern to stem the nuclear arms race and to undertake reductions leading to the elimination of existing stockpiles, is, unfortunately, far from having made any progress in its implementation, despite the consensus it had enjoyed here.
162.	Moreover, the draft comprehensive treaty banning nuclear weapons and nuclear weapons testing has yet to be completed. We deplore that fact, even though, since the tenth special session, in 1978, the United States and the Soviet Union have signed the SALT II agreement. 
163.	It will be recalled that Senegal, at all international conferences on disarmament, had clearly advocated the reduction of arms expenditures and the allocation of 5 per cent of their current volume to development assistance.
164.	At the same time, Senegal, which remains in favour of the creation of nuclear-weapon-free zones, particularly in Africa, favours a review and re-orientation of the Treaty on the Non-Proliferation of Nuclear Weapons machinery in order to enable States parties to the Treaty to benefit from the peaceful industrial uses of nuclear energy.
165.	Basic as solution of political problems is, the solution of economic problems remains no less essential for the attainment of peace.
166.	The Government of Senegal, faithful to its staunch position on the defence and promotion of human rights, has always emphasized, and will continue to stress the idea that economic, social and cultural rights are inseparable from civil and political rights. Both seek the same goals and proceed from the same basis and have recourse to similar protection methods. But civil and political rights demand, furthermore, combined efforts of all members of the international community.
167.	In that respect, Senegal emphasized in the Commission on Human Rights the concept of the "right to development" —namely, the acknowledged right of all peoples and individuals to satisfy their needs in accordance with their aspirations, to the fullest extent consistent with the equitable enjoyment of the goods and services produced by the community.
168.	Indisputably, development is a particularly binding imperative. In this connection the division of the world between rich and poor countries is one of the most serious concerns of our time. However, safeguarding peace does not depend merely on development; it also depends on respect for human rights by all Governments.
169.	Unlike most other rights having to do with the human person, the right to development is first and foremost a collective right. As the President of the Republic of Senegal, Mr. Leopold Sedar Senghor, is wont to stress, "Man is the beginning and end of development". Senegal has understood that well. Indeed, it has since the earliest years of its independence striven to implement a policy of development adapted to its national realities by stressing respect for human rights.
170.	While it is certain that human rights are one of the main elements of development and that their violation cannot be justified by the demands of development, it is also obvious that there cannot be a new economic order without a new world cultural order.
171.	The cultural dimension of development cannot in these conditions be dissociated from its economic dimension. The third world countries would do well to appreciate more clearly the interaction between cultural and economic objectives to the extent that the cultural prejudices to which they are subject are a destructive obstacle to the elimination of unfair trading practices in international economic relations. Consequently, the new cultural order should be based on recognition of our differences and the acceptance of our
172.	Senegal, which has been a member of the Commission on Human Rights for several years, attaches overriding importance to the sacred rights of the human person, as enshrined in its Constitution and its laws. We continue to believe that only the creation of a United Nations High Commissioner for Human Rights would help the United Nations to gain a better understanding of the problem, which from year to year becomes more serious.
173.	Accordingly, Senegal took the initiative in proposing a charter for the creation of an African commission on human rights and the rights of peoples.
174.	The OAU has already endorsed that idea and has held several meetings on the subject. Such a regional commission could be envisaged for other continents as well, thus enabling the future United Nations High Commissioner for Human Rights to rely on those regional structures on the same basis as the Economic and Social Council relies on the regional commissions.
175.	To revert to economic development, the eleventh special session of the General Assembly certainly did not achieve the results hoped for, but it had the advantage of raising the problem of development in all its multiple aspects. We hope that the consensus reached at that session  will provide a basis for the future global negotiations which are to take place at the beginning of next year, which will also mark the launching of the Third United Nations Development Decade.
176.	To that end, the political will shown throughout that session should be increased by all States in a spirit of interdependence and solidarity which will ensure the early advent of genuine international co-operation in the best interests of all mankind. Mankind is entitled to live in peace. To that end, the nations represented here must once more take a close look at the principles of the Charter, by which we are bound, and scrupulously apply them.
177.	If ever-more-numerous regional conflicts are monopolizing the attention of the United Nations and the Security Council, it is because those principles, coupled with the rules of good-neighbourliness, are, unfortunately, not always respected. Here my delegation wishes to stress the importance of the role of the regional organizations in the search for the peaceful settlement of disputes which pit one State against another.
178.	Indeed, regional organizations, where they exist, should act as buffers in order to help in resolving disputes between States of the same region, as the OAU has done on several occasions, thus allowing the United Nations to devote more effort to the serious problems of economic and social development and disarmament.
179.	For its part Senegal is applying those principles, in particular with regard to all its neighbours, with which it enjoys the best possible relations. It is true that our political philosophy is based first and foremost on humanism, which means that continuing dialogue is the essential element in resolving disputes.
180.	We continue to believe in the United Nations and its mission as the custodian of peace and the guarantor of international security, and we take this opportunity of assuring the United Nations of our abiding and unswerving support in its quest for a more just and united world based on trust, tolerance and understanding among all peoples.

